IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Assigned on Briefs July 28, 2016

   CHARLES GROVES, ET AL. v. ERNST-WESTERN CORPORATION

                  Appeal from the Circuit Court for Sumner County
                     No. 2014CV1243 Joe Thompson, Judge
                      ___________________________________

            No. M2016-01529-COA-T10B-CV – Filed September 16, 2016
                    ___________________________________

This is an accelerated interlocutory appeal from the trial court‟s denial of a recusal motion.
Having reviewed the trial court‟s ruling on the motion pursuant to the de novo standard of
review required by Tennessee Supreme Court Rule 10B, we affirm the judgment of the trial
court.

  Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit
                                Court is Affirmed.

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and W. NEAL MCBRAYER, J., joined.

Jackie Sharp, Jr. and Natalie R. Sharp, Nashville, Tennessee, for the appellants, Charles
Groves and Vickie Groves.

R. Patrick Parker, Gallatin, Tennessee, for the appellee, Ernst-Western Corporation.


                                         OPINION

        The case underlying this appeal involves a disputed charge to the credit card of
Plaintiffs Charles and Vickie Groves. Plaintiffs filed a complaint against Defendant Ernst-
Western Corporation in the Sumner County General Sessions Court in August 2014. After a
trial, the General Sessions Court granted judgment in favor of Defendant. Plaintiffs
perfected an appeal to the Sumner County Circuit Court. The case was assigned to Circuit
Court Judge Joe H. Thompson.
       On December 30, 2014, Plaintiffs filed an amended complaint asserting claims against
the Defendant for common law fraud and violations of the Tennessee Consumer Protection
Act and Tennessee Identity Theft Deterrence Act. Specifically, they alleged that Defendant
owned and operated a Holiday Inn Express Hotel in Hendersonville, Tennessee. On April 2,
2014, Ms. Groves presented Plaintiffs‟ credit card to a clerk at the hotel to reserve a room for
a guest named Tiesha Adams. Ms. Groves was under the impression that Ms. Adams would
be staying for one night and paying cash for the room. However, without notifying Ms.
Groves, the hotel allowed Ms. Adams to extend her stay for 30 nights and made charges to
the credit card totaling $3,402.40. As a result of the unauthorized charges, Plaintiffs
exceeded their credit limit, and the credit card was cancelled causing substantial harm to
Plaintiffs‟ credit.

        In January 2015, the trial court entered a scheduling order setting filing deadlines and
scheduling the case for trial in March 2016. On January 13, 2016, Plaintiffs filed a motion to
amend their complaint to request $100,000 in compensatory damages, $500,000 in punitive
damages, statutory treble damages, attorney‟s fees, and costs. On January 15, 2016, Plaintiffs
filed a motion for sanctions alleging that Defendant intentionally destroyed business records
integral to the case. They requested that the trial court enter a default judgment as sanctions
against Defendant and award additional punitive damages. On February 3, 2016, Defendant
filed a motion for summary judgment.

        On February 10, 2016, the trial court conducted a hearing to address the parties‟
motions. At the outset, the court asked whether Ms. Adams should be joined to the lawsuit
as an indispensible party. See Tenn. R. Civ. P. 19.01. After hearing arguments from each
side, the court indicated that it would consider the issue further before deciding whether to
continue the trial. Later, the court expressed concern that Plaintiffs had not deposed any
witnesses:

       THE COURT: Here is the concern I have. Let me be frank with both of you. I
       think the Plaintiffs -- I think you chased a bus, and you caught it, and you don‟t
       know what to do with it. You have a relatively small claim that‟s not going to
       get tremendously large. You want to amend your complaint to ask for half a
       million dollars. And the average jury verdict -- I think the plaintiff‟s jury
       verdicts are about three out of 12, and the average one is about $23,000.

              So it‟s your lawsuit. You get to do with it what you want. But if there‟s
       a discovery abuse here, it‟s not going to prevent you from having to put on
       your case. You‟re still going to have to make your case. Now I may be able to
       [give a jury instruction on missing evidence] and I won‟t allow the Defendant

                                             -2-
       to put on any evidence to contradict the absence of that evidence. . . . But that
       doesn‟t relieve you of your responsibility to put witnesses on.

       [PLAINTIFFS‟ COUNSEL]: Yes, Your Honor.

       THE COURT: And we‟re not going to --

       [PLAINTIFFS‟ COUNSEL]: And I apologize --

       THE COURT: Now, this isn‟t going to be a free-for-all.

       ...

       THE COURT: Now, whether or not they had someone that had actual
       knowledge -- they had the person at the desk. I‟m sure they‟ve provided you
       certain information. You‟ve just chosen not to depose the identity of the
       individuals they have provided to you.

After Plaintiffs‟ counsel explained that the hotel clerk was unavailable because she no longer
lived in the area, Defendant‟s counsel argued that testimony by Ms. Groves regarding the
hotel clerk‟s statements would be inadmissible hearsay. The trial court agreed. Plaintiffs‟
counsel then argued that the hotel clerk‟s statements would be admissible under a hearsay
exception. The court expressed skepticism that the statements could be admitted but
indicated that it would not make a ruling until it heard each statement. Whereupon the
following exchange occurred:

       [PLAINTIFFS‟ COUNSEL]: The statements are outlined in detail in the
       complaint. Actually, it‟s the first that I heard that there would be any issue with
       bringing those statements in.

       THE COURT: Well, that‟s just trial practice. You don‟t hear those until you
       try to put the proof in and the other side objects.

The court then turned its attention to Defendant‟s summary judgment motion. The court
noted that the motion was untimely filed but suggested that the case could be disposed of on
summary judgment if the material facts of the case were not in dispute. Plaintiffs‟ counsel
indicated that they still objected to the motion as untimely filed and would prefer to have the
trial. In doing so, Plaintiffs‟ counsel explained that the time and resources they would save if
the court ruled on the motion would be negligible because, with the scheduled trial date fast

                                              -3-
approaching, they would still need to be fully prepared for trial in case the motion was
denied. Thereafter, the court made the following inquiry:

       THE COURT: How many jury trials have y‟all had?

       [PLAINTIFFS‟ COUNSEL]: One.

As the hearing wound down, the court once again addressed the conspicuous absence of Ms.
Adams.

       THE COURT: Well, like I said, I was sort of surprised that the defense didn‟t
       make her a party, because she‟s all in the middle of this stuff. My guess is
       going to be when she‟s made a party, that the jury is going to find a significant
       portion of the fault on her. That‟s probably why the Plaintiffs didn‟t make her
       a party. So that‟s why I assumed the Defendants probably will.

Following the hearing, the court entered an order granting Plaintiffs‟ motion to amend and
denying Defendant‟s motion for summary judgment as untimely filed. The order stated that
Plaintiffs‟ motion for sanctions would be addressed at a later hearing.

        Both parties filed multiple motions in limine after the February 10 hearing. Notably,
Defendant also filed a motion to dismiss the case for Plaintiffs‟ failure to join Ms. Adams as
an indispensible party. See Tenn. R. Civ. P. 12.02(7). Defendant argued that Ms. Adams‟s
absence from the lawsuit could result in unnecessarily duplicative litigation and requested
that the trial court either dismiss the lawsuit or stay the proceedings until she could be joined
as a party. See Tenn. R. Civ. P. 19.02.

        The trial court held another hearing on February 22, 2016. After hearing arguments
on Plaintiffs‟ motion for sanctions, the court ruled that it would issue a jury instruction on the
missing evidence. The court then addressed Defendant‟s motion to dismiss and whether Ms.
Adams was an indispensible party to the case. During the discussion, the court expressed
frustration that the parties declined to depose Ms. Adams despite acknowledging that she still
lived in the area and was related to Plaintiff. The court stated:

       THE COURT: Well, this is what y‟all are going to do. Whoever knows where
       she is, is going to subpoena her, and you all are going to depose her. All right?
       Once you depose her, you are going to file a copy of the deposition with this
       Court. I am going to take a look at the deposition. At that point, we are going
       to decide whether or not she‟s going to be a party. Trial is continued at this
       point until I see that deposition.
                                             -4-
               We have got a case this big over -- and we have two witnesses who are
       the plaintiffs on one side. We have a $3200 underlying judgment. You want to
       amend your complaint to half a million dollars. This case -- nobody looks good
       in this case. All right? Nobody looks good.

                So if y‟all aren‟t going to do it the way it needs to be done, I am going
       to tell you how to do it the way it needs to be done. So she gets deposed next, I
       want to see the deposition, and then I am going to decide whether this case is
       going to go forward or not. That‟s all for today.

       ...

       THE COURT: No, that‟s what we are going to do today. I am tired of wasting
       time and resources on a case like this when it hasn‟t been handled properly
       from the beginning by either side. Okay? So we are going to get her deposed,
       and then we are going to see where this thing goes.

Following the hearing, the court entered an order continuing the case until Ms. Adams was
deposed by either party and her deposition was submitted to the court for determination of
her status as an indispensible party. The order further stated that all motions in limine would
be addressed at trial.

       On June 6, 2016, Plaintiffs filed a motion seeking the trial judge‟s recusal from the
case. In the motion, Plaintiffs asserted that the judge created a reasonable appearance of bias
during the February 10 and February 22 hearings by:

       (1) taking an active role in this case by advocating for Defendant and
       exceeding his authority in undertaking a fact-finding mission; (2) entering a
       number of orders contrary to law and the facts presented by the parties that
       violate Plaintiffs‟ due process rights; (3) making comments and using gestures
       that indicate bias on the basis of Plaintiffs‟ counsel‟s age and gender; and (4)
       prejudging the facts in this case prior to hearing any of the evidence and
       contrary to law.

In large part, Plaintiffs‟ recusal motion focused on the judge‟s rulings and efforts at
courtroom administration that they alleged created a reasonable appearance of bias. For
example, Plaintiffs argued that the judge exceeded his authority and deprived them of control
over their case in ordering that the case be continued until Ms. Adams was deposed; that he
improperly argued the admissibility of the hotel clerk‟s statements on Defendant‟s behalf and
improperly attempted to persuade Plaintiffs to waive their timeliness objection to
                                              -5-
Defendant‟s summary judgment motion; and that his decision to continue the case pending
the submission of Ms. Adams‟s deposition and his ruling on their motion for sanctions were
contrary to law and violated their due process rights. However, Plaintiffs also argued that the
judge was personally biased against their counsel because of their age and inexperience. In
support of that assertion, they cited a Twitter message (or “tweet”) posted on the judge‟s
Twitter account in October 2015 containing a link to a blog post titled, “Why people under
35 are so unhappy,” that, in part, characterized individuals in that age group as “delusional.”
Plaintiffs noted that their attorneys were in the age group described by the blog post, while
Defendant‟s attorneys were not. They argued that the tweet, coupled with the judge‟s
remarks in the February 10 hearing, formed a reasonable appearance that the judge was
biased against their attorneys. Additionally, Plaintiffs argued that the judge was personally
biased against their case because it involved a small claim and/or because it arose under the
Tennessee Consumer Protection Act. In support of that assertion, they cited evidence that the
judge identified himself as a “Sumner Conservative” and contributed money to the
Republican Party of Sumner County during his 2014 judicial election. They argued that the
judge‟s political ideology, coupled with his statement in the February 22 hearing that he was
“tired of wasting time and resources on a case like this,” formed a reasonable appearance of
bias against their case. Next, Plaintiffs argued that the judge was biased in favor of
Defendant and Defendant‟s counsel. In support of that assertion, they cited evidence that
Defendant‟s counsel and his employer contributed $250 each to the judge‟s 2014 judicial
campaign. They also cited evidence that, while in private practice approximately 15 years
before the filing of this lawsuit, the judge incorporated the Sumner County Hotel & Lodging
Association and named two of Defendant‟s employees to its board of directors. They argued
that the judge‟s affiliation with Defendant and Defendant‟s counsel formed a reasonable
appearance of bias in favor of Defendant. Finally, Plaintiffs argued that the judge‟s
speculation in the February 10 hearing that the jury would apportion fault to Ms. Adams if
she were made a party demonstrated that he had prejudged the facts of the case and should
therefore be disqualified.

       On July 12, 2016, the trial court entered an order denying Plaintiffs‟ motion for
recusal. Thereafter, Plaintiffs filed a timely petition for an accelerated interlocutory appeal as
of right. See Tenn. Sup. Ct. R. 10B, § 2.

                               ISSUE & STANDARD OF REVIEW

       In an accelerated interlocutory appeal filed pursuant to Tennessee Supreme Court Rule
10B, we may only review the trial court‟s order denying a motion to recuse. Duke v. Duke,
398 S.W.3d 665, 668 (Tenn. Ct. App. 2012). We review the trial court‟s ruling on the
motion for recusal using a de novo standard of review. Tenn. Sup. Ct. R. 10B, § 2.01. The
party seeking recusal bears the burden of presenting evidence to demonstrate a reasonable
                                             -6-
basis for questioning the judge‟s impartiality. Garner v. Garner, No. W2016-01213-COA-
T10B-CV, 2016 WL 4249479, at *3 (Tenn. Ct. App. Aug. 10, 2016).

                                                 ANALYSIS

        “The right to a fair trial before an impartial tribunal is a fundamental constitutional
right.” Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009); see also Tenn. Const. Art. VI, §
11 (“No Judge of the Supreme or Inferior Courts shall preside on the trial of any cause in the
event of which he may be interested[.]”). To protect the right to an impartial judiciary,
Tennessee Supreme Court Rule 10, Code of Judicial Conduct Rule 2.11(A) (hereinafter
“Rule 2.11”) delineates specific circumstances in which a judge‟s recusal is mandatory. Such
circumstances include instances of actual bias and instances in which actual bias is assumed
from the judge‟s specific relationships or actions.1 While those enumerated circumstances
may be reliable indicators of bias, however, a judge‟s inquiry into his or her own actual bias
is not one that can be easily reviewed. Smith v. State, 357 S.W.3d 322, 344-45 (Tenn. 2011)
(quoting Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 883 (2009)). Moreover, “the
appearance of bias is as injurious to the integrity of the judicial system as actual bias.” Davis
v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565 (Tenn. 2001). To ensure not only that a partisan
judge will not sit, but also that no reasonable person will suspect it, Rule 2.11 also provides
that a judge “shall disqualify himself or herself in any proceeding in which the judge‟s
impartiality might reasonably be questioned[.]” Because the appearance of partiality may
arise even when there is none, the scope of that provision is not limited to any particular set
of circumstances, and inquiries must be made “on a „case-by-case‟ basis, examining the facts
and circumstances presented in each particular case.” Smith, 357 S.W.3d at 344 (citing
Lockhart v. Fretwell, 506 U.S. 364, 369 n.2 (1993)). The test is an objective one. Even
when a judge sincerely believes that he can preside over a matter in a fair and impartial
manner, recusal is warranted if a person “in the judge‟s position, knowing all of the facts
known to the judge, would find a reasonable basis for questioning the judge‟s impartiality.”
Davis, 38 S.W.3d at 564-65 (quoting Alley v. State, 882 S.W.2d 810, 820 (Tenn. Crim. App.
1994)). In ruling on a motion to recuse, it helps to remain mindful that the underlying intent
of the recusal rules is to “to guard against the prejudgment of the rights of litigants and to
avoid situations in which the litigants might have cause to conclude that the court had
reached a prejudged conclusion because of interest, partiality, or favor.” Bean, 280 S.W.3d
at 803 (quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002)).

1
  Generally, Rule 2.11 mandates disqualification for: (1) personal bias or prejudice; (2) family members who
are a party, lawyer, interested person, or likely material witness; (3) family members with an economic interest
in the subject matter; (4) campaign contributions by an interested party large enough to cause the judge‟s
impartiality to be reasonably questioned; (5) public statements that commit the judge to a particular result; (6)
prior participation in the case. Rule 2.11(A)(1)-(6).

                                                     -7-
       Much of the evidence cited in Plaintiffs‟ recusal motion consists of in-court statements
and actions of the judge during the February 10 and February 22 hearings. Defendant
contends that this evidence is inadmissible to show the judge‟s bias due to the long-standing
rule that bias or prejudice must stem from an extrajudicial source. See Alley, 882 S.W.2d at
821. While partially true, such a broad application of the extrajudicial source rule distracts
from the central inquiry in a recusal case.

        The primary concern under Rule 2.11 is the appearance of bias or prejudice, not where
it originated or how it was disclosed. The extrajudicial source doctrine simply recognizes the
pejorative connotation of those terms. Liteky v. U.S., 510 U.S. 540, 550 (1994). In this
setting, the terms “bias” and “prejudice” generally refer to a state of mind or attitude that
predisposes a judge for or against a party or its case. See Alley, 882 S.W.2d at 821.
However, not all unfavorable dispositions toward an individual or case can be properly
described by those terms. The words suggest a favorable or unfavorable disposition or
opinion that is somehow wrongful or inappropriate because it is excessive, undeserved, or
rests on knowledge the subject should not possess. Liteky, 510 U.S. at 550. Accordingly, not
every favorable or unfavorable opinion that a judge has of a party or case will be grounds for
recusal. See Alley, 882 S.W.2d at 821.

         Forming an opinion of litigants and issues based on what is learned in the course of
judicial proceedings is necessary to a judge‟s role in the judicial system.2 Liteky, 510 U.S. at
550-51 (“If the judge did not form judgments of the actors in those court-house dramas called
trials, he could never render decisions.” (quoting In re J.P. Linahan, Inc., 138 F.2d 650, 654
(2d Cir. 1943))). As such, an opinion formed on the basis of what a judge properly learns
during judicial proceedings, and comments that reveal that opinion, are not disqualifying
unless they are so extreme that they reflect an utter incapacity to be fair. See Alley, 882
S.W.2d at 821 (“[I]f the bias is so pervasive that it is sufficient to deny the litigant a fair trial,
it need not be extrajudicial.”). Judicial expressions of impatience, dissatisfaction, annoyance,
and even anger towards counsel, the parties, or the case, will not ordinarily support a finding
of bias or prejudice unless they indicate partiality on the merits of the case. Id. at 822.
Likewise, adverse rulings of a trial judge, even if erroneous, numerous, and continuous, are
generally proper grounds for appeal, not for recusal. Id. at 821-22.


2
        The judge who presides at a trial may, upon completion of the evidence, be exceedingly ill
        disposed towards the defendant, who has been shown to be a thoroughly reprehensible person.
        But the judge is not thereby recusable for bias or prejudice, since his knowledge and the
        opinion it produced were properly and necessarily acquired in the course of the proceedings,
        and are indeed sometimes (as in a bench trial) necessary to completion of the judge‟s task.

Liteky, 510 U.S. at 550-51.
                                                   -8-
        On the other hand, in-court comments that reflect a judge‟s unfavorable disposition
towards a party based on an extrajudicial source may be grounds for disqualification if they
raise reasonable questions about the judge‟s impartiality. See id. at 822. Of course, that is
not to say that judges must magically shed their opinions, values, and moral convictions
when they take the bench. Jeffery M. Sharman et al., Judicial Conduct and Ethics, § 4.06, at
4-15 (5th ed. 2013) (hereinafter “Judicial Conduct and Ethics”). Alone, a judge‟s personal
political, moral, and social views are generally insufficient to disqualify a judge. Id. All of a
judge‟s comments and actions must be construed in the context of all surrounding facts and
circumstances to determine whether a reasonable person would construe them as indicating
partiality on the merits of the case. See Alley, 882 S.W.2d at 822.

       Applying the principles above to the occurrences at issue in this case is not difficult.
Plaintiffs‟ recusal motion seeks to disqualify the judge on a number of grounds, and we will
address each separately. Nevertheless, we conclude that the evidence cited, whether
examined separately or collectively, does not demonstrate any reasonable basis for
questioning the judge‟s impartiality.

         To begin, we reject Plaintiffs‟ contention that the trial judge‟s rulings are a basis for
disqualification. Neither his ruling on Plaintiffs‟ motion for sanctions nor his decision to
continue the case reasonably indicates that he has prejudged the merits of the case. Those
rulings are therefore proper grounds for eventual appeal, not recusal. As further evidence of
alleged bias, Plaintiffs asserted that the judge refused to rule on motions in limine they filed
prior to the February 22 hearing. That assertion is, at best, a mischaracterization. Both the
February 22 hearing transcript and the court‟s subsequent order reflect that the judge simply
decided to reserve ruling on the motions until trial. In any event, because the judge also
reserved ruling on motions in limine filed by Defendant, we fail to see how this action could
indicate bias against Plaintiffs. Likewise, Plaintiffs‟ assertion that the judge‟s remarks
concerning the admissibility of the hotel clerk‟s statements and the summary judgment
motion are evidence of bias is plainly inaccurate. The fundamental purpose of the judiciary
is to interpret and apply the law. Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 843 n.8
(Tenn. 2008). The fact that a judge‟s interpretation and application of the law benefits one
party over another is not evidence of bias. Again, these are issues for appeal, not recusal.

        Moving on, we do not find any evidence that creates a reasonable appearance of
judicial bias against Plaintiffs‟ attorneys because of their age and inexperience. In their
recusal motion, Plaintiffs relied primarily on a tweet posted to the judge‟s twitter account in
October 2015 as evidence of that bias. The tweet contains a link to a blog post titled, “Why
people under 35 are so unhappy.” Though Plaintiffs‟ attorneys are in the age group described
in the blog post, there is nothing to suggest that it was somehow directed at them personally.
Moreover, the judge did not write the blog post, nor did his tweet expressly endorse all of its
                                               -9-
contents. The tweet states only that the blog post is a “[v]ery interesting read” that ends with
“very good advice.”3 In any event, the blog post itself, though written in a sarcastic tone, is
not wholly critical of individuals in that age group. It merely suggests those individuals
would benefit from tempering their expectations and refrain from measuring themselves
against others. As such, it does not constitute a reasonable basis for questioning the judge‟s
impartiality. Plaintiffs further argued that the judge‟s statement to Plaintiffs‟ counsel during
the February 10 hearing that ruling on hearsay motions at trial is “just trial practice,” along
with his inquiry into their trial experience during the February 22 hearing, indicates an
extrajudicial bias against them. This strained effort to construe the judge‟s comments as
indicative of an extrajudicial age bias is without merit. Considered in the context they were
made, both remarks are, at most, manifestations of frustration acquired during the course of
the hearings. Neither reveals a degree of antagonism that suggests, even remotely, a bias on
the merits of the case.

       Plaintiffs‟ assertion that the judge‟s political ideology created an appearance of bias
against their case is likewise without merit. In support of this assertion, Plaintiffs cited the
judge‟s characterization of himself as a “Sumner Conservative” and his donations to the
Republican Party during his 2014 judicial election.4 They also cited the following comments
during the February 22 hearing:

        THE COURT: We have got a case this big over -- and we have two witnesses
        who are the plaintiffs on one side. We have a $3200 underlying judgment. You
        want to amend your complaint to half a million dollars. This case -- nobody
        looks good in this case. All right? Nobody looks good.

        ...

        THE COURT: . . . I am tired of wasting time and resources on a case like this .
        ...

In their recusal motion, Plaintiffs assert that the remarks reveal that the judge “determines the
importance and priority of cases based upon a value assigned to them and considers cases in
which a party sues for only a few thousand dollars to be a waste of time.” We disagree.
Viewed in context, the comments merely express the court‟s frustration with both parties for
allowing the case to be dragged out by their failure to depose Ms. Adams. Additionally, we
3
  In denying the recusal motion, the judge stated that he did not author the tweet and was unaware that any
tweets had been posted to his Twitter account since May 2014. He explained that, based on the wording of the
tweets, he suspected that the account was somehow linked to his wife‟s Facebook page.
4
  The records reflect that the judge made a monetary contribution of $100 and purchased event tickets for
$1,000 from the Republican Party of Sumner County in April 2014.
                                                  - 10 -
reject Plaintiffs‟ assertion that the judge‟s political activity somehow disqualifies him from
presiding over all cases involving small claims or claims arising under the Tennessee
Consumer Protection Act. The Code of Judicial Conduct expressly permits judges to identify
themselves as members of a political party and contribute money to political organizations.
Tenn. Sup. Ct. R. 10, Canon 4.2(C). Moreover, as we stated earlier, judges are not expected
to magically shed their opinions, values, and moral convictions when they take the bench.
Judicial Conduct and Ethics, § 4.06, at 4-15. We find nothing in the record that creates a
reasonable appearance of bias against Plaintiffs‟ case.

       Additionally, we do not find any evidence in the record that reasonably suggests the
judge is biased in favor of Defendant or Defendant‟s counsel. While in private practice, the
judge served as incorporator for a nonprofit corporation and named two of Defendant‟s
employees to its board of directors. Standing alone, these allegations fall far short of
requiring recusal. To require that a judge disqualify himself from every case in which he is
remotely acquainted with a party would impose an unreasonable burden on the judicial
system. Judicial Conduct and Ethics, § 4.07[4], at 4-26. The corporation was dissolved in
2006. Moreover, the actions at issue took place 15 years before the initiation of this lawsuit.
There is nothing in the record to suggest that the judge has an economic interest in these
proceedings or an ongoing business or personal relationship with Defendant or its employees.
As such, the judge‟s involvement with Defendant does not constitute a reasonable basis for
questioning his impartiality. Likewise, the contributions by Defendant‟s counsel and his
employer to the judge‟s 2014 judicial campaign do not warrant disqualification. Standing
alone, a lawyer‟s contribution to a judge‟s election does not prevent the judge from presiding
over the lawyer‟s cases. Rule 2.11, cmt. 7. In determining whether the judge‟s impartiality
might reasonably be questioned, we must consider, among other things, the level of the
lawyer‟s contribution in relation to both the total amount of support for the individual judge‟s
campaign and the total amount spent by all candidates for the judgeship; we also consider the
timing of the contribution in relation to the underlying case. Id. Here, Defendant‟s counsel
and his employer each contributed $250 to the judge‟s 2014 judicial campaign. Together,
those contributions represent less than 1% of the aggregate support for the judge‟s campaign
($69,000) and less than 0.5% of the total amount spent by all of the candidates ($162,000).5
Moreover, the contributions were made prior to the initiation of this lawsuit. As such, they
do not merit recusal.




5
 The monetary figures representing the aggregate support for the judge‟s campaign and the total amount spent
by all candidates for the judgeship are taken from the trial court‟s order. Plaintiffs do not dispute their
accuracy.
                                                  - 11 -
       Finally, the judge‟s in-court remarks do not suggest that he has prejudged the merits of
the case. During the February 10 hearing, the judge made the following statements regarding
Ms. Adams‟s absence from the proceedings:

       THE COURT: Well, like I said, I was sort of surprised that the defense didn‟t
       make her a party, because she‟s all in the middle of this stuff. My guess is
       going to be when she‟s made a party, that the jury is going to find a significant
       portion of the fault on her. That‟s probably why the Plaintiffs didn‟t make her
       a party. So that‟s why I assumed the Defendants probably will.

Those remarks are not disqualifying. Plaintiffs declined to involve Ms. Adams in the lawsuit
despite her availability and her significant role in the underlying facts of the case. The
judge‟s speculation as to how the jury might apportion fault if Ms. Adams were made a party
to the lawsuit does not suggest that he made a predetermined decision on the merits of the
case.

                                        CONCLUSION

        Having carefully reviewed Plaintiffs‟ motion for recusal de novo, we do not find that
any of the materials submitted form a reasonable basis for questioning the judge‟s
impartiality. The trial court‟s order denying the motion for recusal is therefore affirmed. The
case is remanded to the trial court for further proceedings consistent with this opinion.
Costs of this appeal are taxed to the appellants, Charles Groves and Vickie Groves, and their
surety, for which execution may issue if necessary.


                                                     _________________________________
                                                     ARNOLD B. GOLDIN, JUDGE




                                            - 12 -